Title: John Adams to Abigail Adams, 2 July 1774
From: Adams, John
To: Adams, Abigail


     
      My Dr.
      York July 2. 1774
     
     I have concluded, to mount my Horse, tomorrow Morning at four, and ride to Wells to hear my old worthy learned ingenious Friend Hemmenway, whom I never was yet so happy as to hear. Mr. Winthrop agrees to be my Company. Wells is about 15 Miles from this Place: from thence we propose to ride after the Evening Service is over, to Saco, i.e. Biddeford, which is about 30 Miles from hence, which will leave us an easy Journey to Falmouth for Monday.
     Mr. Winthrop tells me, that he has heard the late Governor Hutchinson, while he was Chief Justice, frequently say for seven Years together, that Salem was the most proper, convenient, and suitable Place in the Province for the Seat of Government: That he frequently complimented the Gentlemen of Salem, with the Happiness and Convenience of their Situation, for the Seat of Government, and with his Prophecies, that it would certainly be made such, in a Course of Years. I mentioned this to Judge Trowbridge, and he told me that he himself remembered to have heard him say the same Thing.—I am very much mistaken if I have not heard him say so too. And I remember, I happened to be with Kent when he carried to Judge Lynde his Commission as Chief Justice. And Judge Lynde entertained me for some Time, with Conversation about making Salem the Seat of Government, and with the probable Effects of such a Measure one of which he said would be the Translation of a great Part of the Trade from Boston to Salem. But he said he did not want to have Troops in Salem.
     Now let any one, who knows these Anecdotes judge, who was the Suggester, Planner, and Promoter of this wrong headed, and iniquitous Measure.
     Safford my Barber, tells me, that his Minister Lyman is bribed to be a Tory. He says that whenever Deacon Sayward has a Vessell arrive, he sends the Parson, 10 Gallons of Rum, 2 or 300 of Sugar, 10 Gallons of Wine, a Barrel of Flour &c. &c. &c. He says “he thinks that all Toryism grows out of Bribery.”
     I thought the Barbers Observation as just and as memorable as Parson Moodys Doctrine “that when Men knew not what to do, they ought not to do they knew not what.”
     I write you this Tittle Tatle, my Dear, in Confidence. You must keep these Letters chiefly to yourself, and communicate them with great Caution and Reserve. I should advise you to put them up safe, and preserve them. They may exhibit to our Posterity a kind of Picture of the Manners, Opinions, and Principles of these Times of Perplexity, Danger and Distress.
     Deacon Sayward said at Table this Week in my Hearing that there was but one Point in which he differed, in Opinion from the late Governor Hutchinson and that was with Regard to the Reality of Witchcraft, and the Existence of Witches. The Governor he said would not allow there was any such Thing. The Deacon said he was loath to differ from him in any Thing. He had so great a Regard for him, and his opinions that he was willing to give up almost every Thing, rather than differ with him, but in this he could not see with him.
     Such is the Cant of this artfull, selfish, hypocritical Man.
     Pray remember me to my dear little Babes, whom I long to see running to meet me and climb up upon me, under the Smiles of their Mother.
     
      I am &c.,
      John Adams
     
    